Title: To Benjamin Franklin from Samuel W. Stockton, 28 April 1779
From: Stockton, Samuel W.
To: Franklin, Benjamin


Sir.
The Hague April 28th. 1779.
From your kind permission, I have at different times taken the liberty of writing to you.

It begins to be generally beleived here, that if Sp——n has not yet declared herself in favor of Ama., that it will not be long before that happy event will take place— Mr. De Neufville of Amsterdam, whose character & sentiments I understand you are sufficiently acquainted with, writes to me in a letter of the 27th. instant thus “It seems however, there is great likelihood that Spain should have given in a declaration, for a certain House, we learned, have sold £60,000 sterling in the Stocks, and this not being an indifferent one, but in the English sentiments, it was followed to day that they were in genl. 3 or 4 per Ct. cheaper than yesterday”. Upon the probability of some important event for our country happening soon, I wish to lay in a claim to your attention when any dispatches may be thought necessary to be forwarded for Congress, of which I hope soon to be informed: in the mean time, whereever I may be, I shall strive to promote the interest of my country.
An opportunity for St. Eustatia offering, by which Mr. Dumas writes to Congress, I have taken the liberty of mentioning your health and good spirits in a letter to my friend Dr. Witherspoon of N. Jersey.
I have the honor to be with the most perfect respect Sir your obliged & most obedient Servant.
Saml. W. Stockton.
His Excellency B. Franklin Esquire.
 
Addressed: To / His Excellency / Benjamin Franklin Esquire / Minister Plenipotenitary at / The Court of Versailles &c &c &c / Passy.
